 ELECTRICAL WORKERS IBEW LOCAL 581483Local 581, International Brotherhood of ElectricalWorkers and Walter Harms and Tri County Di-vision of Northern New Jersey Chapter, Nation-al Electrical Contractors Association, Party tothe Contract. Case 22-CB-5491December 27, 1989SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn August 16, 1989, Administrative Law JudgeJoel P Biblowitz issued the attached supplementaldecision The Respondent filed exceptions and asupporting brief, and the General Counsel filed areply brief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended OrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Local 581,International Brotherhood of Electrical Workers,Parsippany, New Jersey, its officers, agents, andrepresentatives, shall make Walter Harms whole bypaying him the amount of backpay set forth in thejudge's recommended Order, plus interest in themanner prescribed in New Horizons for the Retard-ed,' less tax withholdings required by Federal andstate law, and by paying the benefit funds specifiedin the judge's recommended Order the respectiveamounts set forth therein plus any additionalamount computed in the manner prescribed inMerryweather Optical Co ,2 accrued to the date ofpayment1 283 NLRB 1173 (1987)2 240 NLRB 1213 (1979)Joffrey Hill, Esq and Maria Balzano, Esq , for the Gener-al CounselDavid Solomon, Esq (Schneider, Cohen, Solomon, Leder *1Montalbano), for the RespondentSUPPLEMENTAL DECISIONJOEL P BIBLOWITZ, Administrative Law Judge Thiscase was heard by me in Newark, NeW Jersey, on July10, 1989 It resulted from a Decision and Order of theNational Labor Relations Board, dated December 30,1987 (287 NLRB 940) which ordered Local 581, Interna-tional Brotherhood of Electrical Workers (Respondent),to make whole Walter Harms for his losses resultingfrom Respondent's unfair labor practices in violation ofSection 8(b)(1)(A) of the Act The Court of Appeals for_the Third Circuit enforced this Order on October 21,1988 On April 28, 1989, the Region issued a compliancespecification and notice of hearing to which counsel forRespondent filed a timely answer.,Facts and Analysis,The violation herein was Respondent's refusal to allowWalter Harms to take Respondent's journeyman wire-man's examination on February 18, 1986, and that, there-fore, is the beginning of the backpay period, which ex-tends to July 27, 1987, 1 week after Respondent sentHarms a letter notifying him that he would be allowedto take the test which was given on March 14, 1988 Thespecification arrived at the number of hours Harmswould have been employed ,during this period by usingthe average quarterly hours worked by a representativegroup during the backpay period, and multiplied this bythe contractual hourly rate set forth in Respondent'scontract with Tn County Division of Northern NewJersey Chapter National Electrical Contractors' Associa-tion (NECA) Harms' interim earnings, less incurred ex-penses, Were deducted from, this gross backpay figurefor the period, The total amount due, plus interest to thedate of payment is set forth as followsBackpay$38,75721Pension3,60350' Annuity,5,03101Health and Welfare3,28b45,Respondent does not dispute this method of computa-tion, rather, in its answer, and at the hearing, Respondentpresented the two' defenses that followThe first and principal defense of Respondent herein isthat because Harms failed the journeyman-wireman's ex-amination, when he was allowed to take it on March 14,1988, this demonstrated that he was not qualified to be ingroup 1 and he therefore is not entitled to any backpayin this matter Respondent alleged that the test was givenunder identical conditions as was the test given on Feb-ruary 18, 1986, except that it was made easier In addi-tion, Respondent called an expert witness on testing inorder to establish that it was extremely unlikely thatHarms could have passed the test General Counselmoved to strike this defenseI granted the General Counsel's motion to strike thisdefense,2 for a number of reasons one is that the de-fense, and the expert testimony Respondent attempted toadduce to support this defense, would call for a determi-nation by me that Harms could not have passed the testwhether he took it on February 18, 1986, or March 14,1988 Such a determination would be so subjective as toamount to sheer speculation Additionally, the adminis-trative law judge, in the underlying matter, made the fol-1 In its answer, Respondent presented a third defense, as well, that be-cause Harms failed to sign in at the hiring hall on April 20, 1986 andFebruary 8, 1987, as he was required to do by Respondent, he forfeitedbackpay for two periods during this time At the hearing, however, Respondent withdrew this defense2 Counsel for Respondent s motion for reconsideration, dated August 7,1989, is denied for the reasons stated, infra297 NLRB No 72 484DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlowing findings and recommendations in the remedy sec-tion of his Decision and OrderSince Respondent's actions in so depriving Harmsof this opportunity resulted in his inability to ad-vance into group I status, it is appropriate to assumethat Harms would have passed the exam if giventhe chance, and advanced into Group I Thus, Irecommend that Respondent consider Harms as ifhe was in group I for referral from 18 February1986 to whatever date Harms takes a nondiscnmma-tory journeyman wireman's examination or if he de-clines a nondiscriminatory offer, the date of theofferI shall also recommend that Harms be madewhole for any loss of earnings he may have sufferedby payment to him of what he would have earnedduring the applicable period had he been classifiedand referred as a group I applicant, less any interimearningsThis remedy is repeated in the judge's order as well Itis thus clear that the judge, as affirmed by the Board,found that Harms was entitled to backpay commencingFebruary 18, 1986, and that this right was not be be nul-lified if, at a later time, Harms failed the examRespondent also defends that even if Harms is entitledto backpay, the period should run from February 18,1986, until November 1986 (rather than July 27, 1987)because, at that time, counsel for General Counsel trans-mitted a "clear, unequivocal and legitimate" messagefrom Respondent's attorney to Harms that he could takethe examination Counsel for General Counsel movedthat this defense be stricken as well since the administra-tive law judge, as affirmed by the Board, specificallyfound that this was not a valid offer that would toll thebackpay Because this defense was already rejected bythe administrative law judge and the Board, I grantedGeneral Counsel's motion to strike this defenseThere being no further issues of fact or law, I shallaward Harms backpay as set forth in the compliancespecification in the amount of $38,757 21, and to thefunds as set forth below, plus interestOn these findings of facts and conclusions of law, andon the entire record, I issue the following recommend-ed3ORDERThe Respondent, Local 581, International Brotherhoodof Electrical Workers, Parsippany, New Jersey, its offi-cers, agents, successors, and assigns, shall pay to Harms,and the funds specified below, the amounts set forth, plusinterest computed in accordance with Florida Steel Corp,231 NLRB 651, and New Horizons for the Retarded, 283NLRB 1173 (1987)Walter Harms$38,75721Pension3,60350Annuity5,03101Health & Welfare3,280453 if no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses)